DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-20 are pending in the application. Claims 1-7 are currently amended. No claims have been canceled. Claims 8-20 are new. 

Response to Arguments
With regard to Applicant’s remarks dated September 24th and September 28th, 2021:
Regarding the rejection of claims 1-7 under Double Patenting, Applicant’s amendment and arguments have been fully considered and are sufficient. Therefore, the rejection has been withdrawn. 
Upon further search and consideration no better prior art has been discovered that would teach the claimed features.
As to any arguments not specifically addressed, they are the same as those discussed above.

Allowed Claims
Claims 1-20 are allowed.

Relevant Prior Art
Plantz et al. (US Patent 6,088,702) teaches a Group Publishing System for permitting coordinated publishing (abstract). While teachings of Plantz are in the same 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/OLEG SURVILLO/Primary Examiner, Art Unit 2442